Citation Nr: 0807918	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-30 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to an increased rating for status post 
discectomy/fusion C3-4 and C5-6, currently evaluated as 30 
percent disabling.
	
2.  Entitlement to an increased rating for gout, currently 
evaluated noncompensably.

3.  Whether there was clear and unmistakable error (CUE) in a 
rating decision of December 2001 that increased the rating 
assigned for Reiter's syndrome from a noncompensable 
evaluation to a 10 percent evaluation.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1979 to March 
1999.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Reno, Nevada that denied the benefits sought on appeal.  

The Board notes that in a June 2006 letter the veteran raises 
the issue of vision changes.  This issue is referred to the 
RO for any appropriate action.  In addition, at the May 2007 
hearing the veteran stated that his Reiter's syndrome, for 
which he is currently service-connected and receiving a 
noncompensable evaluation, has been misdiagnosed and the true 
diagnosis is carpal tunnel syndrome.  The veteran stated his 
desire to have this issue recharacterized, and seeks an 
increased rating for the disability.  This too is referred to 
the RO for all appropriate action.

The issue of an increased rating for gout is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's status post discectomy/fusion C3-4, C4-5, 
and C5-6 is not manifested by ankylosis of the entire 
cervical spine or by incapacitating episodes requiring 
bedrest prescribed by a physician and treatment by a 
physician.

2.  By clerical error, the code sheet contained at the end of 
a December 2001 rating decision inadvertently increased the 
veteran's rating for gout from a noncompensable evaluation to 
a 10 percent rating. 

3.  The December 2001 rating decision which indicated a 10 
percent rating for Reiter's Syndrome on the code sheet is 
clearly and unmistakably erroneous.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's status post discectomy/fusion, C3-4, C4-5, and C5-6 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.71a Diagnostic Codes 5242-5237 (2007).

2.  The December 2001 rating decision code sheet that 
increased the veteran's rating for Reiter's Syndrome to 10 
percent from a noncompensable level contains CUE.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cervical Spine Claim 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
	
The Board observes that the veteran was originally awarded 
service connection for his cervical spine disability by a 
March 2000 rating decision.  He did not appeal this decision 
and it became final.  While the veteran's entire history is 
reviewed when making a disability determination, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).
The veteran seeks a rating in excess of 30 percent for his 
cervical spine disability.  The Board notes that while the 
regulations pertaining to disabilities of the spine have 
changed several times, these changes do not affect the 
veteran's claim as his claim was filed in November 2004, 
subsequent to the most recent regulation change.  While the 
veteran did begin pursuing an appeal of this disability prior 
to this, that appeal was never perfected.  Thus, the 
regulation currently in effect, the General Rating Formula 
for Diseases and Injuries of the Spine, is the only 
applicable regulation.  It is noted that during the portion 
of this appeal period the veteran has twice received a 
temporary total disability rating due to surgeries on his 
cervical spine, one from April 6, 2004 to July 31, 2004, and 
another from October 29, 2004 to January 31, 2005.  Evidence 
from these two time periods will not be considered as the 
veteran was already in receipt of the maximum rating allowed 
during those times.

The Board finds that under this regulation, a rating in 
excess of 30 percent is not warranted.  The next highest 
rating applicable to the veteran's back disability under the 
General Rating Formula for Diseases and Injuries of the Spine 
is a rating of 40 percent, warranted where there is 
unfavorable ankylosis of the entire cervical spine.  In 
December 2006 the veteran underwent a VA examination of his 
cervical spine.  Forward flexion was to 45 degrees, extension 
was to 45 degrees, left lateral flexion was to 45 degrees, 
right lateral flexion was to 30 degrees, and rotation was to 
60 degrees bilaterally.  At a May 2006 VA examination forward 
flexion was to 36 degrees, extension was to 28 degrees, left 
and right lateral flexion was to 38 degrees, left lateral 
rotation was to 64 degrees, and right lateral rotation was to 
58 degrees.  In a November 2005 private medical report, right 
and left rotation was to 51 degrees, right flexion was to 12 
degrees, and left flexion was to 16 degrees.  At a March 2005 
VA examination forward flexion was to 38 degrees, extension 
was to 25 degrees, left lateral flexion was to 34 degrees, 
right lateral flexion was to 32 degrees, left lateral 
rotation was to 35 degrees, and right lateral rotation was to 
55 degrees.  At an August 2004 VA examination, forward 
flexion was to 20 degrees, extension was less than 5 degrees, 
left and right lateral flexion were to 10 degrees, left 
lateral rotation was to 70 degrees, and right lateral 
rotation was to 60 degrees.  In a May 2003 treatment record 
it was noted the veteran had a "full range of motion of the 
cervical spine."
Normal forward flexion of the cervical spine is to 45 
degrees, extension is to 45 degrees, right and left lateral 
flexion is to 45 degrees, and right and left lateral rotation 
is to 80 degrees.  38 C.F.R. 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  As such, 
the above range of motion measurements do not support the 
existence of ankylosis and the medical record contains no 
finding of ankylosis.  The Board has additionally considered 
all applicable statutory and regulatory provisions to include 
38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant contends his disability is 
essentially manifested by pain.  However, while the veteran 
complained of pain on motion at the December 2006 VA 
examination, the pain did not cause a change in his range of 
motion.  The May 2006 VA examiner found no pain on motion and 
no loss of motion following repetitive use.  The March 2005 
VA examiner found that while the veteran did not have 
objective pain on motion, he had a 5 to 10 percent limitation 
of motion due to weakness.  The August 2004 VA examiner found 
the veteran was limited by pain, fatigue, weakness, and lack 
of endurance, but did not specify the amount of loss of 
motion due to these factors. The May 2003 private medical 
report states the veteran had no pain with range of motion 
testing.  As such, the preponderance of the evidence does not 
support an increased rating based on pain and functional 
impairment due to pain. 

The General Rating Formula for Diseases and injuries of the 
Spine also allows a rating of 40 percent where there is 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Incapacitating episodes are 
defined by VA as requiring bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).  The record here contains no 
documentation of such incapacitating episodes.  The veteran 
testified at the May 2007 hearing that he has not been 
prescribed bed rest by a physician.  Moreover, the May 2006 
and March 2005 VA examiners found the veteran does not have 
intervertebral disc syndrome.  

The current regulations also allow for separate neurological 
evaluations, but the preponderance of the evidence does not 
support this.  In a February 2004 private medical record, 
prior to both of his surgeries, the veteran was found to have 
possible neurological problems relating to his left upper 
extremity.  At the March 2005 VA examination the veteran was 
diagnosed with "status post cervical spine discectomy 
infusion with left-sided radiculopathy."  However, an August 
2004 VA examiner found that electromyographic studies were 
normal and indicated no nerve root compression or nerve 
entrapment.  In an addendum opinion the examiner changed the 
veteran's diagnosis from status post cervical disc herniation 
with fusion surgery and radiculopathy to "status post 
cervical fusion for repair of herniated disc with residual 
tingling of the left upper extremity but no evidence of nerve 
root irritability."  An EMG conducted in December 2005 
revealed no evidence of any radiculopathy.  A May 2006 EMG 
revealed no evidence of cervical radiculopathy and no 
neurological abnormalities.  The examining physician went on 
to find, "I find no evidence of radiculopathy affecting 
either upper extremity related to the cervical disk 
disease."  The May 2006 VA examiner incorporated these 
findings into his report.  A September 2006 EMG found no 
cervical radiculopathy, and no "electrodiagnostic evidence 
of upper extremity plexopathy."  The December 2006 VA 
examiner noted no neurological abnormalities on examination 
and incorporated the previous EMG study reports into his 
findings.  As such, the preponderance of the evidence does 
not support a separate rating for any neurological 
abnormality associated with the veteran's cervical spine 
disability.
	
For all of these reasons, the veteran's claim for an 
increased rating for his back disability must be denied.  The 
Board finds that a rating in excess of 30 percent is not 
warranted for the veteran's disability.  

CUE Claim
At the outset, a review of the procedural history relating to 
the CUE claim will be of assistance.  In an unappealed rating 
decision of March 2000, the veteran was awarded service 
connection for Reiter's Syndrome and assigned a 
noncompensable evaluation.  In December 2001 the RO rendered 
a rating decision on various other issues, however, in the 
code sheet contained at the end of the rating decision the 
veteran's noncompensable evaluation for Reiter's Syndrome was 
changed to a 10 percent evaluation.  The error was isolated 
to the December 2001 rating code sheet alone, all subsequent 
rating decisions contain the noncompensable evaluation that 
had been assigned for the veteran's Reiter's Syndrome by the 
RO.  It appears the error was not recognized until June 2006, 
at which time the RO determined that a clear and unmistakable 
error occurred in assigning the 10 percent evaluation back in 
December 2001, and reduced the rating to zero percent dating 
back to the original award of service connection.  
Incidentally, the file does not reflect any action or intent 
by the RO to recover any monies received by the veteran due 
to the error made in December 2001.

The June 2006 rating decision was then appealed.  The Board 
emphasizes that it is the December 2001 rating decision that 
is the subject of the CUE analysis, not the June 2006 rating 
decision reducing the rating.  This is because CUE is 
applicable only to prior final determinations, and the June 
2006 rating decision is not final since it was appealed.  The 
Board further notes that the regulations surrounding rating 
reductions found in 38 C.F.R. § 3.105 are not applicable 
because there has been no reduction or discontinuation of 
compensation payments currently being made to the veteran.  
As stated previously, the 10 percent error was isolated to 
the December 2001 rating decision.  Subsequent rating 
decision code sheets have contained the noncompensable 
evaluation for the veteran's Reiter's Syndrome. 

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  See also Russell v. Principi, 3 Vet. App. 310 
(1992).  The Court also found that the error must be in 
adjudication process.  New medical facts could not provide a 
basis to find CUE.  3 Vet. App. at 314.  Subsequently 
developed evidence is not applicable.  See Porter v. Brown, 5 
Vet. App. 233, 235-236 (1993).

Here, the elements of CUE have been satisfied and the Board 
finds that a clear and unmistakable clerical error occurred 
in the December 2001 rating code sheet.  The statutory and 
regulatory provisions were clearly misapplied because there 
was no pending claim for an increased rating for Reiter's 
Syndrome at the time.  No evidence was weighed, no facts were 
discussed, and the issue of Reiter's Syndrome was not in any 
way adjudicated by the RO.  Moreover, the RO assigned the 10 
percent rating under a diagnostic code (DC 5002) that does 
not even allow for a 10 percent rating, a clear 
misapplication of the regulatory provisions.  The error is 
undebatable, and the veteran has not presented any argument 
to the contrary.  Indeed, at the May 2007 hearing the veteran 
concedes the administrative nature of the error and simply 
argues that the 10 percent should be restored because it was 
not his fault that the rating was assigned, rather it was the 
fault of VA.  The issue of fault, however, is irrelevant to 
the misapplication of the regulations.  As to the final 
element of CUE, diagnostic code 5002 has not changed since 
the time of the error, and the determination at bar is based 
on a careful review of the claims file for a pending 
increased rating claim for Reiter's Syndrome at the time of 
the December 2001 decision, as well as the December 2001 
rating decision itself. 

Furthermore, the Board calls attention to Lozano v. 
Derwinski, 1 Vet. App. 184, 185 (1991).  In Lozano the Court 
considered and denied an estoppel claim involving a veteran 
who had received mistaken notification that his hearing loss 
was service connected.  The Court stated, "[a] clerical error 
cannot be relied upon to invoke an estoppel against the 
United States for money payments."  It follows that if a 
clerical error could not cause an estoppel, it could not be 
used as the basis for finding CUE.  Subsequently, the Court 
held that a clerical error not affecting the payment of 
benefits did not constitute CUE.  Winslow v. Brown, 8 Vet. 
App. 469 (1996).
	
For all of these reasons, the Board finds that the 10 percent 
evaluation assigned by the December 2001 rating code sheet 
for Reiter's Syndrome was clearly and unmistakably erroneous.



Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  At the outset, the Board notes that one of 
the issues on appeal involves a CUE determination, which must 
be based on the record and law that existed at the time of 
the prior adjudication in question. 38 C.F.R. § 20.1403(b).  
The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2002);  Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc) (VCAA not applicable 
to CUE claim).  Furthermore, an allegation of CUE is 
fundamentally different from other VA adjudicative 
determinations since it is not by itself a claim for benefits 
but rather a collateral attack against a prior final 
decision.  Livesay, supra.  Thus, an individual seeking a 
revision of a final decision based upon CUE pursuant to 38 
C.F.R. § 3.105(a) is not a "claimant," as defined by 38 
U.S.C. § 5100.  Consequently, for all of these reasons, the 
VCAA is not applicable to the veteran's CUE claim.

As to the remaining claim on appeal, the Board notes that 
upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
September 2003, March 2006, and June 2006 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the 
provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
his claim be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

In this case, the Board is cognizant that the VCAA letters do 
not contain the level of specificity set forth in Vazquez-
Flores.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to the first element of Vazquez-Flores, the September 2003 
notice letter advises the veteran that to substantiate his 
claim, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  In addition, the Board calls 
attention to the veteran's statements made at the May 2007 
hearing before the Board, the September 2006 hearing before 
the RO, and statements made to VA examiners in which the 
veteran described the effect of the service-connected 
disability on employability and daily life.  In particular, 
the veteran has stated his back disability causes him trouble 
with horseback riding, driving, playing sports, walking, 
hiking, bending, squatting, running, climbing, and more.  He 
also submitted a number of lay statements in this regard.  
These statements with specific examples indicate an awareness 
on the part of the veteran that information about such 
effects is necessary to substantiate a claim for a higher 
evaluation.  The Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim." Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first requirement of Vazquez-Flores.

The Board does not find the second element of Vazquez-Flores 
applicable to the veteran's claim at bar.  An increased 
rating in this case needs evidence only of ankylosis to be 
justified rather than any specific test result or degree of 
measurement, and this may be shown simply by the effects of 
the disability on employability and daily life.  In light of 
the veteran's lay assertions of effects of the service-
connected disability on employability and daily life, the 
Board does not view the disorder(s) at issue to be covered by 
the second requirement of Vazquez-Flores, and no further 
analysis in this regard is necessary.  

As for the third element, the March and June 2006 notice 
letters, which contain discussion pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), specifically inform the 
veteran that his disability may be rated from 0 percent to 
100 percent, and that the rating is based on the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  This directly satisfies the third notification 
element of Vazquez-Flores.

As to the fourth element, the September 2003, March 2006, and 
June 2006 letters also inform the veteran that VA will help 
him in obtaining records relevant to his claim not held by a 
federal agency, including records from state or local 
governments, private doctors or hospitals, or current or 
former employers.  Moreover, the veteran has submitted 
documents from his employers, co-workers, friends, and family 
in support of his claim, as well as private medical records.  
As such, these letters satisfy the fourth notification 
element of Vazquez-Flores. 

For all of these reasons, the Board concludes that the appeal 
may be adjudicated without a remand for further notification.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He has 
had two hearings, one before the RO and one before the Board.  
He was afforded VA examinations in August 2004, March 2005, 
May 2006, and December 2006.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

An evaluation in excess of 30 percent for the veteran's 
status post discectomy/fusion C3-4, C4-5, and C5-6 is denied.

The 10 percent evaluation assigned for the veteran's Reiter's 
Syndrome by the December 2001 rating decision code sheet is 
clearly and unmistakably erroneous.


REMAND

A remand is necessary for additional development before 
adjudication of the veteran's remaining claim for an 
increased rating for gout can take place.

At the outset, the Board calls attention to the Court's 
recent decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  In Vazquez-Flores, the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Notice should be afforded in this regard.

Additionally, a VA examination is necessary in order to 
properly rate the veteran's gout, and the pertinent rating 
criteria must be provided to the VA examiner.  Gout is rated 
under diagnostic code 5002 and while the veteran has 
undergone a number of VA examinations, none have provided 
findings in accordance with the rating criteria of this 
diagnostic code.  It is unknown, for example, whether the 
veteran's gout is manifested by constitutional 
symptomatology, weight loss, or anemia.  Moreover, the 
medical record contains conflicting evidence as to the 
current status of the veteran's gout.  For example, September 
2005 and May 2006 VA examiners found the veteran's gout is in 
remission, while subsequent VA treatment notes, including 
from June and July 2006 contradict this, stating that gout is 
a systemic disease and is not currently in remission.  A VA 
treatment note of January 2007 mentions the veteran's "gouty 
attacks" but does not contain specific information about the 
attacks for VA rating purposes.  The sum of the veteran's 
testimony at the May 2007 and September 2006 hearings is 
persuasive that the gout has increased in severity, but 
objective medical evidence is needed to establish this using 
the appropriate rating criteria assigned.  A July 2007 VA 
treatment record discusses the fact that the veteran's gout 
affects "multiple joints" of the veteran's foot, which 
tends to support the higher ratings available for gout, but 
further details are needed for rating purposes.  Moreover, 
the symptomatology associated with the veteran's gout must be 
separated from symptomatology associated with other service-
connected conditions.  A July 2006 treatment note, for 
example, attributes the veteran's gout not only to systemic 
pain in his joints, but also to his back pain, despite the 
fact that the veteran is currently service-connected for two 
separate back disabilities.  

In short, the specific symptomatology associated with the 
veteran's gout and its current status, informed by the 
pertinent rating criteria, must be identified before this 
disability can be rated.  

Accordingly, the case is REMANDED for the following action:

1.   Provide the veteran with proper 
notice of the information or evidence 
needed to establish an increased rating 
claim pursuant to Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008). 

2.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his gout.  The 
examiner should identify and completely 
describe all current symptomatology.  
	
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria, specifically diagnostic code 
5002, must be provided to the examiner.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


